Citation Nr: 0306085	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  95-18 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for liver disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Glenn A. Wasik


INTRODUCTION

The veteran had active duty service from September 1969 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in December 1998 
and again in February 2000.  


FINDING OF FACT

The veteran does not currently suffer from chronic liver 
disability.  


CONCLUSION OF LAW

Liver disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and correspondence from the veteran.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with his claim and that opinions 
have been obtained, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.  

Moreover, in a January 2002 supplemental statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence VA would assist him in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for a liver disability.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case and correspondence 
from the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Factual Background

A June 1977 service medical records reveals that liver 
function tests were normal at that time.  An April 1991 
dental record indicates that the veteran reported he had had 
hepatitis in Taiwan.  The dentist included a comment that the 
veteran had hepatitis A.  This was noted again on the same 
form dated in April 1992.  On an April 1992 Report of Medical 
History, it was indicated that the veteran had hepatitis in 
1972 without evidence of jaundice and was instructed not to 
give blood at that time.  In August 1992, it was reported 
that the veteran had elevated liver function tests noted on 
an insurance examination.  He was asymptomatic at that time.  
The assessment was made of isolated elevated SGPT and GGTP.  

A VA examinations conducted in October 1992 resulted in a 
pertinent finding of liver function abnormalities without 
definite evidence of hepatitis.  

A liver biopsy conducted in December 1993 was interpreted as 
revealing no specific histologic abnormalities.  

A VA examination conducted in June 1994 resulted in a 
pertinent diagnosis of persistent elevation of GGTP, and 
intermittent elevation of SPGT and SGOT.  In the examiner's 
opinion, the veteran needed to be followed by an internist 
"for his liver abnormality."  

A VA examination conducted in August 1996 resulted in a 
diagnosis of minimal abnormal elevation of liver enzymes of 
an unknown etiology.

A the time of a VA examination in November 1996, it was noted 
that the veteran had had hepatitis while in Vietnam.  He was 
positive for anti-A IGG testing which might indicate a healed 
hepatitis A infection in the past.  The pertinent diagnoses 
were elevation of liver enzymes of an unknown etiology and 
status post hepatitis A, recovered without sequelae.  

A private physician reported in March 1999 that the veteran 
had liver enzyme problems beginning in 1992.  It was his 
opinion that the veteran's liver enzyme elevation "really 
will not cause him any long-term problems."  

On the report of a VA examination conducted in July 1999, the 
examiner set out the history of the veteran's elevated liver 
function tests which were first noted in 1992.  After review 
of the claims file and a physical examination, the examiner 
provided a pertinent diagnosis of liver condition with mild, 
chronic elevation of the GGT and SPGT and a liver biopsy that 
did not demonstrate significant histologic abnormality.  The 
cause of the liver function was unknown but was not expected 
to be a serious progressive problem due to the lack of 
progression of the liver function abnormalities over the 
years.  

A VA examination which was conducted in March 2000 resulted 
in a pertinent diagnosis of mild chronic elevation of GGT 
which condition is most compatible with a diagnosis of 
chronic persistent hepatitis of a mild and non-progressive 
degree.  The cause of the mild asymptomatic chronic hepatitis 
was unknown.  All the common causes for hepatitis had been 
ruled out.  The examiner noted that he wanted to test for 
hepatitis E.  The abnormal liver function tests were noted to 
be present at the time of the veteran's discharge from active 
duty.  

A June 2000 medical record indicated that testing for 
hepatitis E was negative.  

A private liver biopsy which was performed in September 2002 
was interpreted as revealing no diagnostic change.  Computed 
Tomography (CT) examination of the abdomen and pelvis 
conducted at the same time was interpreted as being negative.  

A private physician, H. F. R., M.D., submitted several 
letters regarding the veteran's elevated liver function 
tests.  The doctor indicated that the veteran runs a 
persistent elevation of his GGTP and intermittent elevations 
of SGPT and SGOT.  It was specifically noted that serological 
testing was negative for hepatitis A, B, or C and that the 
veteran did not have habits which would explain the liver 
enzyme abnormalities.   In November 1993, he wrote that the 
veteran fulfilled the criteria for chronic hepatitis but non-
invasive studies provided no clue as to the diagnosis.  In 
December 1993, he wrote that a liver biopsy was negative and 
the abnormal liver enzymes were unexplained.  The doctor 
opined at that time that it did not appear that there was an 
ongoing process of the liver that was a potential danger to 
the veteran's health.  In May 1997, he noted that the veteran 
was not experiencing any symptoms referable to his liver.  It 
was the physician's opinion that the veteran did not 
demonstrate any evidence whatsoever of underlying liver 
disease although he continued to have mildly abnormal liver 
enzymes with a tendency towards cholestasis, more so than 
previously.  In August 1998, the physician reported that the 
veteran was experiencing a slow increase in the cholestatic 
characteristics of his liver enzymes of an unknown cause.  
Hepatitis testing was negative.  The next month the physician 
reported that an ultrasound of the gallbladder was negative 
for liver disease.  In November 1998, it was noted that 
Schistosoma, Amebiasis, Echinococcus and Trichinella 
antibodies were all negative, "thus ruling out some more 
obscure causes of liver disease that [the veteran] might 
possibly have picked up while serving in Southeast Asia..."  
In March 1999, the physician noted that the veteran had been 
evaluated extensively for causes of his hepatitis and none 
have been found.  In July 2000, the physician wrote that he 
could find no clinical evidence on physical examination of 
liver disease and that the veteran tended to run abnormal 
liver enzymes for unclear reasons.  In September 2002, the 
physician reviewed the veteran's history of elevated liver 
enzymes and noted there was no evidence of hepatic failure.  
There was the possibility that the veteran had mild 
non-alcoholic steatohepatitis.  His impression was that the 
veteran did not have any clinical evidence of liver disease 
but he continued to run minimal elevation, currently with 
just his GGTP.  He may have non-alcoholic steatohepatitis but 
this would need to be proven by biopsy.  In October 2002, it 
was noted that a liver biopsy did not show any diagnostic 
changes in the liver.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  For a showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

There is no dispute as to the fact that the veteran started 
exhibiting abnormal liver function tests beginning in 1992 
which coincided with his departure from active duty.  An 
August 1992 service medical records includes an assessment of 
isolated elevated SGPT and GGTP.  Numerous health care 
professionals reference this as the beginning of the 
symptomatology.  The problem with the current claim is 
whether the elevated liver function readings are indicative 
of current chronic liver disability.  It is clear that this 
is a medical question, and neither the Board nor the veteran 
are competent to address such a question.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Accordingly, the Board 
must look to the medical evidence. 

There is some evidence of record indicating that the veteran 
had had hepatitis A while on active duty.  A few service 
medical records reference the veteran being treated for the 
disability while stationed in Taiwan based on a self-reported 
history.  Additionally, at the time of a November 1996 VA 
examination, it was noted that the veteran was positive for 
anti-A IGG testing which "might" indicate a healed 
hepatitis a infection in the past.  Status post hepatitis A 
was diagnosed at that time.  However, there is no evidence of 
hepatitis A testing being conducted during active duty and it 
is not apparent upon what this diagnosis was based.  It 
appears to be based on the veteran's self-reported history.  
Multiple hepatitis testing, including testing for hepatitis 
A, which was conducted subsequent to 1996 was all interpreted 
as being negative.  The Board finds the preponderance of the 
evidence is against a finding that the veteran currently has 
chronic hepatitis A..  At any rate, it would appear that any 
hepatitis A infection which the veteran may have had was 
acute and did not result in chronic disability.  

There are several references from competent medical 
professionals indicating that the veteran has hepatitis of an 
unknown etiology.  With the exception of hepatitis A which 
was discussed above, none of the health care professionals 
could determine a specific type of hepatitis despite 
extensive tests being conducted.  What is significant to the 
Board is the consistent finding that the veteran does not 
exhibit any underlying clinical or biopsy evidence of liver 
disease.  In this regard, physical examinations and two liver 
biopsies were interpreted as being negative.  Additionally, 
competent opinions are of record indicating that the elevated 
liver function tests would not cause any long term problems.  
This suggests that in the minds of medical personnel, the 
elevated test results are not in themselves indicative of 
chronic liver disability.  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In the present case, it appears clear that after 
comprehensive medical examinations, including biopsies of the 
liver, that the abnormal liver function tests have not been 
related by medical personnel to any chronic liver disability.  
The Board believes that the fact that biopsies have been 
negative is especially significant since pathology studies 
based on tissue samples have not resulted in a definitive 
diagnosis of any current chronic liver disability.  With this 
in mind, the March 2000 VA examiner's comment that the 
veteran's elevated liver test results were most compatible 
with chronic persistent hepatitis simply is not supported by 
the totality of the medical evidence, to include numerous 
negative screenings for the specific types of hepatitis as 
well as negative biopsies. 

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
liver disability.  Should a supportable diagnosis of chronic 
liver disability be rendered by medical personnel in the 
future, the veteran may always reopen his claim and the Board 
would urge him to do so.  However, the preponderance of the 
competent evidence is against such a finding at this time, 
and there is not a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

